69 So. 3d 977 (2011)
Franklin MONFISTON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1060.
District Court of Appeal of Florida, Fourth District.
August 17, 2011.
Rehearing Denied October 10, 2011.
Franklin Monfiston, Lake City, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 54 So. 3d 632.
PER CURIAM.
Affirmed. See Anthony v. State, 980 So. 2d 610 (Fla. 4th DCA 2008), rev. denied, 6 So. 3d 607 (Fla.2009). Appellant argues the second claim of his postconviction motion which this court did not discuss in its remand in Monfiston v. State, 946 So. 2d 1194 (Fla. 4th DCA 2006). This court affirmed the summary denial of that claim in the prior appeal.
GROSS, CIKLIN and CONNER, JJ., concur.